Citation Nr: 9924500	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from July 1944 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans' Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Fort Harrison, 
Montana denying the appellant's claim for service connection 
for retinitis pigmentosa.

The M&ROC also denied appellant's claim for non-service-
connected pension because his income was excessive for 
pension purposes.  Appellant has not appealed the M&ROC's 
denial for non-service-connected pension.


FINDING OF FACT

The claim for entitlement to service connection for retinitis 
pigmentosa is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for retinitis 
pigmentosa is well grounded.  38 U.S.C.A. § 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant had active military service with the United 
States Army during World War II.  His military occupational 
specialty was that of cook.  In February 1996 the appellant 
filed a claim with the M&ROC for VA benefits based on loss of 
night vision, loss of side [sic] (peripheral) vision and 
retinal degeneration which he indicated dated back to 1944.  



The record shows that attempts to obtain the appellant's 
military personnel and medical records have been 
unsuccessful.  Information from the National Personnel 
Records Center (NPRC) indicates that the appellant's service 
records may have been destroyed by fire at the Center in 
1973.  Daily sick reports were obtained but they are silent 
for any pertinent findings.  There is no indication of the 
existence of any other alternative service records including 
records from the Surgeon General's Office (SGO).  

The appellant contends that approximately two months after 
his enlistment, he was tentatively approved to attend the 
Engineer Corps Officer Candidate School.  Final approval was 
based primarily on passing a physical examination.  He did 
not receive final approval to attend the officer candidate 
school because an eye examination revealed that he had 
problems with his vision.  He stated that the eye examination 
was conducted by a physician at the base hospital who 
administered field of vision determination and nighttime 
visual acuity tests.  

In response to the physician's question as to whether he was 
having difficulty seeing at night, the appellant responded 
that his friends were kidding [sic] him about walking into 
trees and falling into a foxhole during night bivouac.  He 
also said that his eyes were red and his eyelids were stuck 
together in the mornings following night maneuvers.

The appellant stated that prior to induction into the 
service, he was unaware of the vision problems detected at 
the above mentioned eye examination.  He said he was aware 
that he was nearsighted and had astigmatism but the wearing 
of eyeglasses appeared to correct such impairments.  He also 
said that since he left the service, he has been told by 
numerous ophthalmologists that he has retinitis pigmentosa.


Post-service medical records reveal that in 1986, the 
appellant was hospitalized for an extracapsular cataract 
extraction with implant of a posterior chamber lens.  The 
appellant's son, Dr. Hopkins, who is board certified in 
ophthalmology proffered an opinion of the appellant's current 
condition based on clinical findings, his observation of the 
appellant while he (Dr. Hopkins) was growing up and his 
knowledge of the appellant's service medical history and 
post-service medical records.  In his opinion, he concluded 
that the onset of the appellant's retinitis pigmentosa 
condition began in service.

Dr. Hopkins said that he began examining the appellant's eyes 
in the mid 1970s and his last examination of the appellant 
was in July 1997.  He noted he has observed that the 
appellant has "demonstrated a progressive reduction of his 
peripheral vision, and over the past few years, has shown a 
marked reduction of central vision."  He further noted that 
"[t]he progression from loss of peripheral vision to loss of 
central vision is quite characteristic of retinitis 
pigmentosa.

In a letter dated in June 1998, the appellant's brother, who 
is an ordained Catholic priest wrote that the appellant 
attended his ordination in June 1944, and at that time he was 
unaware that the appellant had any vision problems.  He noted 
further that after three months in the service, the 
appellant's eye problem was discovered when he underwent a 
physical examination as a candidate for the Corps of 
Engineers.  He also noted that after the appellant's 
discharge from the service, it was evident to him that the 
appellant had a serious vision problem, especially at night.

Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated.  

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
manifested in service existed before service.  38 U.S.C.A. §§ 
1110, 1111 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (1998).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service. Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

The question of entitlement to service connection for 
hereditary diseases, and specifically for retinitis 
pigmentosa, has been previously considered by the VA Office 
of the General Counsel (GC).  The provisions of 38 C.F.R. § 
3.303(c) provide that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  

Whether 38 C.F.R. § 3.303(c) effectively removed familial or 
hereditary conditions like retinitis pigmentosa from the 
scope of 38 U.S.C.A. § 1110 was the subject of a GC precedent 
opinion, which held that service connection may be granted 
for diseases, such as retinitis pigmentosa, but not for 
congenital, developmental or familial defects, if the 
evidence as a whole establishes that the familial disease in 
question was incurred in or aggravated during service within 
the meaning of VA law and regulations.  VAOPGCPREC 82-90.

In this regard, GC determined that retinitis pigmentosa and 
most other diseases of hereditary origin can be incurred or 
aggravated in service in the sense contemplated by Congress 
in Title 38 if their symptomatology did not manifest itself 
until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  

Only when symptomatology or pathology exists can an 
individual be said to have developed the disease.  It was 
also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra at 93 (citing Murphy, supra at 81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  


Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  If the 
claim is not well grounded, the claimant cannot invoke VA's 
duty to assist in the development of the claim.  (citing  38 
U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992)).  Grottveit, supra.

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  Cohen, 
supra at 136 (citing Robinette v. Brown,  8 Vet. App. 69, 75-
76 (1995); King v. Brown,  5 Vet. App. 19, 21 (1993)).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak, supra at 
610. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107, that is, he has presented evidence 
showing the current existence of retinitis pigmentosa and a 
medical opinion as to the possibility of a relationship 
between such disease and military service.  Id.  The 
appellant has presented argument and evidence in support of 
his claim.  VA, therefore, has a duty to assist the appellant 
in the development of facts pertinent to his claim.  In this 
regard the Board will remand this case for additional 
development of the evidence in consideration of the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991). 

The Board notes that the appellant's service records are 
unavailable in that such records were in a fire at the NPRC.  
In cases where such records are unavailable through no fault 
of the appellant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
further notes that there are limited service records, such as 
daily sick reports, a medical opinion and post-service 
medical records, including a VA examination associated with 
the appellant's claim folder.  Therefore, the evidence of 
record provides an adequate basis for establishing the well 
groundedness of the appellant's claim.

With regard to in-service symptoms of the appellant's current 
condition, the record reveals that the appellant first 
learned of vision problems, other than his pre-existing 
nearsightedness and astigmatism, approximately two months 
after his induction into the service when he was examined by 
a physician at the base.  During that examination he was 
asked if he was having difficulty seeing at night.  He 
responded that his friends kidded him about walking into 
trees and falling into a foxhole during night bivouac, and 
that his eyes were red and his eyelids stuck together in the 
mornings following night maneuvers.  He contends that he was 
treated in 1944 for vision problems.  The daily sick reports 
indicate that the appellant was seen once in September 1944 
and twice in October 1944, but the report is unrevealing as 
to the reason for any treatment that was administered. 

The appellant contends that he has been told by numerous 
ophthalmologists that he has retinitis pigmentosa.  In his 
November 1998 letter, Dr. Hopkins opines that the appellant's 
current condition had its onset in-service.  The bases for 
his opinion are clinical findings, the service history 
related by the appellant, the statement of appellant's 
brother, pre-surgery and post-surgery reports of the 
appellant's cataract operation and VA physician's eye 
examination of the appellant.  In his letter, Dr. Hopkins 
stated that the appellant advised him that he first became 
aware of the problems with night vision while he was in the 
Army.  He also said that he reviewed the appellant's 1996 
statement to the VA wherein appellant provided an account of 
certain in service events as it related to his vision 
condition. 

As there is no available evidence that retinitis pigmentosa 
or any relevant abnormality was noted upon entrance into 
service, the presumption of soundness attached to the 
appellant in that respect.  See 38 C.F.R. § 3.304(b).  A 
review of the record is negative for clear and unmistakable 
evidence to overcome that presumption.  There is no competent 
medical evidence or opinion of record that symptoms 
sufficient to identify retinitis pigmentosa pre-existed 
service.  The available competent medical evidence includes a 
qualified medical opinion that the in-service night blindness 
symptoms experienced by the appellant during active service 
are definitely related to a diagnosis of retinitis 
pigmentosa.  Without judging the credibility or probative 
value of this evidence, it establishes a causal medical nexus 
between the appellant's current disability and active 
service.  

Based upon the foregoing facts, the appellant has provided 
sufficient medical evidence of a nexus between the symptoms 
manifested in service and his current eye condition.  
Therefore, this evidence is sufficient to render the 
appellant's claim well grounded.  Slater v. Brown,  9 Vet. 
App. 240, 243 (1996).

As stated above, the appellant has presented competent 
medical evidence linking his in-service symptoms to retinitis 
pigmentosa.  For the foregoing reasons, the Board finds that 
the appellant has presented probative medical evidence to 
that links his retinitis pigmentosa condition to service.  

Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for retinitis pigmentosa 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(a) (1998). 

The Court has held that if the appellant submits a well-
grounded claim, VA is under a duty to assist in further 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
supra at 93; 38 C.F.R. § 3.159(a) (1998).


ORDER

The appellant having submitted a well grounded claim of 
entitlement to service connection for retinitis pigmentosa, 
the appeal is granted on this question and the merits of the 
claim must be adjudicated.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


In this case, the appellant has indicated that there is 
evidence that has not been obtained that would support his 
claim for service connection.  The appellant contends that he 
has been treated and told by numerous ophthalmologists since 
his release from active service that he has retinitis 
pigmentosa.  The appellant also contends that a physician at 
the base examined him for night vision problems approximately 
two months after his induction into the service.  

VA is under a duty to assist the appellant in further 
development of the claim when the appellant submits a well-
grounded claim.  38 U.S.C.A. § 5107(a); Gilbert, supra at 55 
(1990); Grottveit, supra at 93; 38 C.F.R. § 3.159(a).

In light of the foregoing, the Board finds that development 
is necessary.

Accordingly, the case is REMANDED for the following 
development:

1.  The M&ROC should contact the 
appellant and request that he identify 
the names, places and approximate dates 
of treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected retinitis pigmentosa.  
After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment records.




2.  Notwithstanding the M&ROC's previous 
inquiries to locate the appellant's 
service records due to the records being 
destroyed in the fire at the NPRC in 
1973, the M&ROC is directed to conduct 
another more exhaustive search to 
determine if additional records exist.  
The M&ROC should utilize all available 
alternate record sources and obtain 
certification from these facilities that 
such records are unavailable if they 
cannot be located.  

3.  The M&ROC should arrange for VA 
ophthalmologic examination of the 
appellant by a VA Board certified 
ophthalmologist for the purpose of 
determining (1)  whether the appellant 
currently has retinitis pigmentosa, (2)  
whether it pre-existed service, (3)  if 
it pre-existed service, whether there was 
an underlying increase in severity of 
retinitis pigmentosa during service, and, 
if so, was this due to the natural 
progression, or aggravation of the 
disease, and (4) if it did not pre-exist 
service, when did it begin.  The examiner 
must review the entire file.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior to and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies or 
tests should be conducted.  Any opinions 
expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the M&ROC should review 
the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the M&ROC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
service connection for retinitis 
pigmentosa.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the M&ROC should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

